IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,894


                        EX PARTE CHARLOTTE BROWN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 128874101010 IN THE 230TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of possession with the intent to deliver cocaine and sentenced to six years’ imprisonment. She did

not appeal her conviction.

        After Applicant pleaded guilty and was sentenced, the lab report from the medical examiner’s

office revealed that the substance tested did not contain any controlled substances. Applicant alleges

that the lab report shows that she is actually innocent.
       The lab report shows that the substance tested by the Houston Crime Lab contained no

controlled substances. Applicant is entitled to relief based on her actual innocence.

       Relief is granted. The judgment in Cause No. 128874101010 in the 230th Judicial District

Court of Harris County is set aside, and Applicant is remanded to the Harris County Sheriff to

answer the charge against her.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 10, 2012
Do Not Publish